AO 2458 (CASDRev. 02/18) Judgment in a Criminal Case


                                       UNITED STATES DISTRICT Cou T                                                   DEC 0 4 2018

              UNITED STATES OF AMERICA
                                  v.
                      OZIEL GARNICA (1)
                                                                                Case Number:        3:18-CR-05048-W

                                                                             Jamal S. Muhammad
                                                                             Defendant's Attorney
REGISTRATION NO.                  72793-298
D -
THE DEFENDANT:
~    pleaded guilty to count(s)               One of the Information.
D    was found guilty on count( s)
     after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section I Nature of Offense                                                               Count
    8:1324(a)(l)(A)(li),v(ll) and (a)(1)(B)(i) -Transportation Of Certain Aliens and Aiding and         1
    Abetting




    The defendant is sentenced as provided in pages 2 through     _ __:2c___ of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
D    The defendant has been found not guilty on count( s)

~    Count(s)    remaining                                            are          dismissed on the motion of the United States.
                 ~~_.:::;~~~~~~~~~-



~     Assessment: $100.00


      JVTA Assessment*: $5,000
~     The Court finds the defendant indigent.
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~     No fine                    D Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             December 3. 201 8
                                                                             Date of Imposition of Se



                                                                             HON. THO                   ELAN
                                                                             UNITED STA ES DISTRICT JUDGE




                                                                                                                         3:18-CR-05048-W
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                OZIEL GARNICA(!)                                                         Judgment - Page 2 of 2
CASE NUMBER:              3: 18-CR-05048-W

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 60 days as to count I.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at   ~~~~~~~~-
                                            A.M.
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                    3:18-CR-05048-W
